DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J. Crokett Hailey, III on 01/27/2022.
The application has been amended as follows: 
In claim 6, lines 1-2, the term “further comprising: a first plug received within the first port to restrict air therethrough; and” after the term “claim 4,” has been deleted, and a term --- wherein the plug is a first plug, and wherein the dryer appliance further comprises: --- has been added after the term “claim 4,”.

Allowable Subject Matter
Claims 1, 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a dryer appliance comprising: 

a drum mounted within the cabinet, the drum defining 
a drying chamber extending from a front end to a rear end, 
a dryer opening at the front end to permit articles therethrough to the drying chamber, 
an air inlet at the rear end to permit air therethrough to the drying chamber, and 
a fluid port spaced apart from the air inlet, the fluid port extending from the drying chamber to the internal volume; 
a supply duct extending within the cabinet to the drum upstream from the air inlet; and 
a plug received within the fluid port to restrict air therethrough, 
wherein the plug is a solid, nonpermeable member extending entirely across the fluid port to prevent fluid passage therethrough, and 
wherein the plug has a melting temperature between 120 º Celsius and 300 º Celsius to melt away from the fluid port and permit one or more fluids therethrough to equalize pressure between the drying chamber and the internal volume.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Choi et al. (US 2009/0120140) discloses “A dryer appliance comprising: a cabinet defining an internal volume; a drum mounted within the cabinet, the drum defining a drying chamber extending from a front end to a rear end, a dryer opening at the front end to permit articles therethrough to the drying chamber, an air inlet at the rear end to permit air therethrough to the drying chamber, and a fluid port spaced apart from the air inlet, the fluid port extending from the drying chamber to the internal volume; a supply duct extending within the cabinet to the drum upstream from the air ; and a plug received within the fluid port to restrict air therethrough, ….”, however Choi et al. does not disclose the limitations of “... wherein the plug is a solid, nonpermeable member extending entirely across the fluid port to prevent fluid passage therethrough, and wherein the plug has a melting temperature between 120º Celsius and 300 º Celsius to melt away from the fluid port and permit one or more fluids therethrough to equalize pressure between the drying chamber and the internal volume.”
Therefore, allowance of claims 1 and 4-10 is indicated because the prior art of record does not show or fairly suggest ... wherein the plug is a solid, nonpermeable member extending entirely across the fluid port to prevent fluid passage therethrough, and wherein the plug has a melting temperature between 120º Celsius and 300 º Celsius to melt away from the fluid port and permit one or more fluids therethrough to equalize pressure between the drying chamber and the internal volume in combination with the structural elements and/or method steps recited in at least claims 1 and 4-10.
As to claim 11, the prior art of record fails to disclose or suggest alone or in combination as claimed a dryer appliance comprising: 
a cabinet defining an internal volume; 
a drum mounted within the cabinet, the drum defining 
a drying chamber extending from a front end to a rear end, 
a dryer opening at the front end to permit articles therethrough to the drying chamber, 
an air inlet at the rear end to permit air therethrough to the drying chamber, and 
a first port spaced apart from the air inlet, the first port extending from the drying chamber to the internal volume proximal from the rear end, and 
the second port being defined at a bottom half of the drum;  
Page 3 of 8a supply duct extending within the cabinet to the drum upstream from the air inlet; and 
a plug received within the first port to restrict air therethrough, 
wherein the plug is a solid, nonpermeable member extending entirely across the first port to prevent fluid passage therethrough, and wherein the plug has a melting temperature between 120º Celsius and 300º Celsius to melt away from the first port and permit one or more fluids therethrough to equalize pressure between the drying chamber and the internal volume.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Choi et al. (US 2009/0120140) discloses “A dryer appliance comprising: a cabinet defining an internal volume; a drum mounted within the cabinet, the drum defining a drying chamber extending from a front end to a rear end, a dryer opening at the front end to permit articles therethrough to the drying chamber, an air inlet at the rear end to permit air therethrough to the drying chamber, and a first port spaced apart from the air inlet, the first port extending from the drying chamber to the internal volume proximal from the rear end, and a second port spaced apart from the first port and the air inlet, the second port extending from the drying chamber to the internal volume in parallel with the first port, ...;  Page 3 of 8a supply duct extending within the cabinet to the drum upstream from the air inlet; and a plug received within the first port to restrict air therethrough, ....”, however Kim et al. does not disclose the limitations of “... the second port being defined at a bottom half of the drum; ...Page 3 of 8..., wherein the plug is a solid, nonpermeable member extending entirely across the first port to prevent fluid passage therethrough, and wherein the plug has a melting temperature between 120º Celsius and 300º Celsius to melt away from the first port and permit one or more fluids therethrough to equalize pressure between the drying chamber and the internal volume.”
Therefore, allowance of claims 11-18 is indicated because the prior art of record does not show or fairly suggest … the second port being defined at a bottom half of the drum; ...Page 3 of 8..., wherein the plug is a solid, nonpermeable member extending entirely across the first port to prevent fluid passage therethrough, and wherein the plug has a melting temperature between 120º Celsius and 300º Celsius to melt away from the first port and permit one or more fluids therethrough to equalize pressure between the drying chamber and the internal volume in combination with the structural elements and/or method steps recited in at least claims 11-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762